DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the crossing rotational shafts of claim 10 must be shown or the feature(s) canceled from the claim(s). it is unclear where the shafts are located so it is unclear if the shafts cross each other. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAGI (US20200101816, hereinafter TAKAGI) in view of POTTICARY (US20200009939, hereinafter POTTICARY).
Regarding claim 1, TAKAGI discloses:
An integrated thermal management module (FIGS. 14-17) for a vehicle, the module comprising:
a chiller (306 or 408) through which refrigerant and cooling water pass to exchange heat with each other;
a first reservoir portion (104) through which electric part-cooling water passes;
a second reservoir portion (406) through which battery-cooling water passes;
a first pump (106 or 308) that circulates the electric part-cooling fluid through an electric portion (power electronics cooling circuit 100; or circuit 300 with high-voltage heater 302 and heater core 304);
a first valve (140 or 310) that controls cooling water that has passed through the chiller or cooling water of the first reservoir portion to be selectively circulated through the electric portion by the first pump; and
a second pump (402) that circulates the battery-cooling water through a battery (410); and
a second valve (404) that controls the cooling water that has passed through the chiller or cooling water of the second reservoir portion to be selectively circulated through the battery by the second pump
Regarding claim 1, POTTICARY teaches:
a first reservoir portion (represented by 34) through which electric (represented by 10) part-cooling fluid passes;
a second reservoir portion (represented by 36) through which battery-cooling (represented by 20) fluid passes;
POTTICARY employs the same coolant to cool the electrical system and the battery to provide (¶ 25) a combined reservoir for receiving liquid coolant from two or more separate cooling circuits each having a different operating temperature threshold. The POTTICARY (¶ 76) arrangement provides improved system deaeration, reduced cost because of a reduced need for additional coolant manifolds, reduced packaging space needed within a vehicle, reduced manufacturing costs, and reduced service time due to the use of a single fill point.
POTTICARY is silent regarding water flowing through both circuits, however water is a cooling fluid and without unexpected results, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKAGI with the teachings of POTTICARY to employ the same coolant to cool the electrical system and the battery to improve system deaeration, reduce cost because of a reduced need for additional coolant manifolds, reduce packaging space needed within a vehicle, reduce manufacturing costs, and reduce service time.

Regarding claim 2, TAKAGI as modified teaches the limitations of claim 1. TAKAGI additionally teaches:
wherein the chiller, the first reservoir portion, and the second reservoir portion form one assembly (MERRIAM WEBSTER defines an “assembly” as “the fitting together of manufactured parts into a complete machine, structure, or unit of a machine”) by being directly or indirectly connected to one another, TAKAGI’s VEHICLE HEAT MANAGEMENT SYSTEM as a whole and as parts of that whole are assembled onto a vehicle directly or indirectly to each other, meeting this limitation.

Regarding claim 3, TAKAGI as modified teaches the limitations of claim 1. TAKAGI additionally teaches:
wherein the first reservoir portion, the first pump, and the first valve form one assembly (MERRIAM WEBSTER defines an “assembly” as “the fitting together of manufactured parts into a complete machine, structure, or unit of a machine”) by being directly or indirectly connected to one another, TAKAGI’s VEHICLE HEAT MANAGEMENT SYSTEM as a whole and as parts of that whole are assembled onto a vehicle directly or indirectly to each other, meeting this limitation.

Regarding claim 4, TAKAGI as modified teaches the limitations of claim 1. TAKAGI additionally teaches:
wherein the second reservoir portion, the second pump, and the second valve form one assembly (MERRIAM WEBSTER defines an “assembly” as “the fitting together of manufactured parts into a complete machine, structure, or unit of a machine”) by being directly or indirectly connected to one another, TAKAGI’s VEHICLE HEAT MANAGEMENT SYSTEM as a whole and as parts of that whole are assembled onto a vehicle directly or indirectly to each other, meeting this limitation.

Regarding claim 5, TAKAGI as modified teaches the limitations of claim 1. TAKAGI’s VEHICLE HEAT MANAGEMENT SYSTEM as a whole and as parts of that whole are assembled onto a vehicle, as such, the components in the produced vehicle are a predetermined distance from each other.
POTTICARY additionally teaches:
wherein the first reservoir portion (represented by 34) and the second reservoir portion (represented by 36) are spaced a predetermined distance apart (FIG. 1B, all measurements are related by the length of “h”) from each other and form one reservoir tank (31) with upper portions of internal spaces connected (in32) to each other.

Regarding claim 6, TAKAGI as modified teaches the limitations of claim 1. POTTICARY additionally teaches:
wherein the first reservoir portion (represented by 34) and the second reservoir portion (represented by 36) are mounted adjacent to each other and the chiller (represented by 13) is mounted adjacent (MERRIAM WEBSTER defines “adjacent” as “not distant.” POTTICARY’s vehicle (¶ 9-12, FIG. 1D) has no component distant from another component. The Office takes Official notice that no two components on the same vehicle are distant from each other) to a side of the first reservoir portion and the second reservoir portion.

Regarding claim 12, TAKAGI as modified teaches the limitations of claim 1. TAKAGI additionally teaches:
wherein an inlet of the first reservoir portion (104) is connected to an electric portion (100 or 300) radiator (102 or 304), an outlet of the first reservoir portion (104) is connected to the first valve (140 or 310), and an outlet of the first pump (106 or 308) is connected to the electric portion (100 or 300).

Regarding claim 13, TAKAGI as modified teaches the limitations of claim 1. TAKAGI additionally teaches:
wherein an inlet of the second reservoir portion (406) is connected to a battery radiator (102), an outlet of the second reservoir portion (406) is connected to the second valve, and an outlet of the second pump (402) is connected to the battery.

Regarding claim 14, TAKAGI as modified teaches the limitations of claim 1. TAKAGI additionally teaches:
wherein the chiller (306 or 408) has a first inlet, a second inlet, a first outlet, and a second outlet for flow of cooling water, the first inlet is connected to the electric portion (100 or 300), and the first outlet is connected to the first valve (140 or 310).


Claim(s) 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAGI in view of POTTICARY and further in view of MOLAVI (US 20180306472, hereinafter, MOLAVI)
Regarding claim 7, TAKAGI as modified teaches the limitations of claim 1. TAKAGI teaches:
wherein the first valve (140 or 310) is a three-way valve (140 or 310) and is connected to … an inlet of the first pump (106 or 308) and controls the electric part-cooling fluid (100 or 300) of the first reservoir portion (104) or the cooling water of the chiller (306 or 408) to be supplied to the first pump.
TAKAGI is silent regarding three-way valve connection placements.
MOLAVI teaches: a vapor compression system where
the valve is a three-way valve (represented by 140) and is connected to a lower portion (represented by FIG. 2) of the reservoir portion (represented by 130), a lower portion (represented by FIG. 2) of the chiller (represented by 68), and an inlet (represented by 114) of the pump (represented by 24) and controls the electric (¶ 33, electric motor compressor 24; ¶ 46, FIG. 2, electric heaters 180) part-cooling fluid of the reservoir portion … to be supplied to the pump.
MOLAVI (¶ 33, FIGS. 1-2) employs three-way valve (140) to direct fluid from a reservoir (130) lower portion and a chiller (68) lower portion to cool and lubricate the compressor’s (24) electric motor.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKAGI and POTTICARY with the teachings of MOLAVI to employ a three-way valve to direct fluid from a reservoir lower portion and a chiller lower portion to cool an electric system.

Regarding claim 8, TAKAGI as modified teaches the limitations of claim 1. TAKAGI teaches:
wherein the second valve (404) is a three-way valve (404) and is to an inlet of the second pump (402) and controls the battery-cooling water of the second reservoir portion or the cooling water of the chiller to be supplied to the second pump.
TAKAGI is silent regarding three-way valve connection placements.
MOLAVI teaches: a vapor compression system having
a three-way valve (140) … is connected to a lower portion (represented by FIG. 2) of the reservoir portion (represented by 130), a lower portion (represented by FIG. 2) of the chiller (represented by 68).
MOLAVI (¶ 33, FIGS. 1-2) employs three-way valve (140) to direct fluid from reservoir (130) lower portion and chiller (68) lower portion to cool a system.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKAGI and POTTICARY with the teachings of MOLAVI to employ a three-way valve to direct fluid from a reservoir lower portion and a chiller lower portion to cool a system because heat rises and cooler fluids will be in the lower portions of the system than the higher portions and circulating these cooler fluids throughout the system improves heat transfer as cooler fluid can absorb more heat.

Regarding claim 11, TAKAGI as modified teaches the limitations of claim 1. POTTICARY additionally teaches:
wherein the first reservoir portion (represented by 34) and the second reservoir portion (represented by 36) are spaced a predetermined distance apart (FIG. 1B, all measurements are related by the length of “h”) from each other and form one reservoir tank (31) with upper portions of internal spaces connected (32) to each other and the pumps (FIG. 1D) are mounted under the reservoir portions.
POTTICARY is silent regarding the arrangement of chillers to reservoirs and valves.
MOLAVI teaches: a vapor compression system wherein the first reservoir portion (represented by 68A’s 130) and the second reservoir portion (represented by 68B’s 130) are spaced apart from each other and form one reservoir tank (via 80 and 88),
the chiller (represented by 68) is mounted adjacent to a side (chiller 68 is adjacent to the side of the cylindrical reservoir 130, see FIG. 1) of the reservoir tank (68A) and at least one valve under the reservoir tanks.
MOLAVI (¶ 33, FIGS. 1-2) employs valve (140) to direct fluid from reservoir (130) lower portions and a chiller (68) lower portions to cool and lubricate a system.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKAGI and POTTICARY with the teachings of MOLAVI to employ a valve to direct fluid from a reservoir lower portion and a chiller lower portion to cool a system because heat rises and cooler fluids will be in the lower portions of the system than the higher portions and circulating these cooler fluids throughout the system improves heat transfer as cooler fluid can absorb more heat.
Thus, the combination of POTTICARY and MOLAVI teaches the valves and pumps are mounted below the reservoirs.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAGI in view of POTTICARY and further in view of MESKIN (US 20190145719, hereinafter MESKIN).
Regarding claim 9, TAKAGI as modified teaches the limitations of claim 1. TAKAGI additionally teaches:
wherein the chiller (306 and 408), the first reservoir portion (1047), the second reservoir portion (406), the first valve (140 or 310), the second valve (404), the first pump (106 or 308), and the second pump (402) are formed as one assembly (MERRIAM WEBSTER defines an “assembly” as “the fitting together of manufactured parts into a complete machine, structure, or unit of a machine”) by being directly or indirectly connected to one another (TAKAGI’s VEHICLE HEAT MANAGEMENT SYSTEM as a modified whole and as parts of that whole are assembled onto a vehicle directly or indirectly to each other, meeting this limitation).
TAKAGI is silent regarding the assembly is mounted on a vehicle body by fastening the first reservoir portion or the second reservoir portion to the vehicle body through a damper.
MESKIN teaches: a vehicle heat exchanger assembly where
the assembly (1) is mounted on a vehicle body (30) by fastening a first reservoir portion (16) or the second reservoir portion (17) to the vehicle body through a damper (18; ¶21).
MESKIN (¶ 18) employs a plurality of dampers and/or isolators 18 function as an anti-vibration device to decrease damage and stresses that may occur to the structural frame 8 and heat exchanger 1.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKAGI and POTTICARY with the teachings of MESKIN to employ dampers to decrease damage and stresses that may occur to the structural frame 8 and heat exchanger.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAGI in view of POTTICARY and further in view of BALANCING OF ROTATING MASSES (Balancing of rotating masses, Wikipedia, 2016, hereinafter ROTATING MASSES).
Regarding claim 10, TAKAGI as modified teaches the limitations of claim 1. TAKAGI is silent regarding the alignment of the rotation shafts.
ROTATING MASSES teaches: that a rotating system of mass is in dynamic balance when the rotation does not produce any resultant centrifugal force or couple. The system rotates without requiring the application of any external force or couple, other than that required to support its weight. If a system is initially unbalanced, to avoid the stress upon the bearings caused by the centrifugal couple, counterbalancing weights must be added. When an unbalanced system is rotating, periodic linear and/or torsional forces are generated which are perpendicular to the axis of rotation and are commonly experienced as vibration. Thus, two rotational axes perpendicular (cross) to each other provide counterbalancing force (weight) to dampen/reduce their vibrations.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKAGI and POTTICARY with the teachings of ROTATING MASSES to employ crossed pump rotational axes to dampen their respective vibrations.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAGI in view of POTTICARY and further in view of LEE (US 20200391570, hereinafter, LEE)
Regarding claim 15, TAKAGI as modified teaches the limitations of claim 14. TAKAGI employs at least two dual flow heat exchangers (306 and 408) to transfer heat between the power electronics cooling circuit 100, a refrigerant circuit 200, a heating circuit 300, and a battery temperature regulation circuit 400. TAKAGI lacks wherein the second inlet of the chiller is connected to the battery and the second outlet of the chiller is connected to the second valve.
Regarding claim 15, LEE teaches: a THERMAL MANAGEMENT SYSTEM FOR VEHICLE wherein the chiller (90) has a first inlet, a second inlet, a first outlet, and a second outlet for flow of cooling water, the first inlet is connected to the electric portion (60), and the first outlet is connected to the first valve (V1) that controls cooling water that has passed through the chiller to be selectively circulated through the electric portion by the first pump (P3),
wherein the second inlet of the chiller (90) is connected to the battery (B) and the second outlet of the chiller is connected to the second valve (V2).
LEE employs a triple flow chiller (90) to transfer heat between battery line (10, 80), electric part line (60), and refrigerant bypass line (100) to cool individually or concurrently the battery line and the electric part line.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine TAKAGI and POTTICARY with the teachings of LEE to employ a triple flow chiller to transfer heat between battery line, electric part line, and refrigerant bypass line (100) to cool individually or concurrently the battery and the electric portion at a lower weight and/or maintenance cost than the at least two dual flow heat exchangers of TAKAGI.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763